BURNHAM INVESTORS TRUST Supplement dated July 11, 2012 to the Statement of Additional Information dated May 1, 2012 The Statement of Additional Information (“SAI”) of Burnham Investors Trust dated May 1, 2012 is hereby supplemented with the following information: The following Trustee has been added to the Trustees and Officers table found on page 35 of the SAI: Name, Address and Age Position Held with the Funds Term of Office and Time Served Principal Occupation During the Past 5 Years Other Directorships held by Trustee During the Past 5 Years INDEPENDENT TRUSTEES WILLIAM F. CONNELL (1944) Trustee since June 22, 2012 Founding Partner, Connell & Andersen LLP, formerly Connell & Taylor (1983 to present); and Founding Partner Connell & Wiener (1983 to present). Director – Sumitomo Trust and Banking Co. (USA) Ltd.(1989-2007) The following replaces in its entirety the first two rows under “Principal Officers” in the Trustees and Officers table on page 36 of the SAI: PRINCIPAL OFFICERS PAT A. COLLETTI (1958) Chief Financial Officer and Treasurer since June 22, 2012 Independent Consultant (2010-2012); First Vice President, Burnham Asset Management Corporation (2004-2010). N/A THOMAS N. CALABRIA Chief Compliance Officer (“CCO”) and Secretary CCO since 2006 and Secretary since June 22, 2012 Chief Compliance Officer of the Adviser since 2007; Vice President of the Adviser and Distributor, 2005 to Present. N/A Call Burnham Investors Trust at 1-800-462-2392 for more information. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION FOR FUTURE REFERENCE.
